DETAILED ACTION
This office action is in response to applicant's communication filed on 01/19/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Applicant's remarks and amendments, in response to the last Office Action,  have been considered with the results that follow: 
Claims 1, 4-8 and 11-16 are amended
Claims 2-3 and 9-10 are canceled
Claims 1, 4-8 and 11-16 are now pending in this application.
The previously raised objections to the Specification are withdrawn in view of Applicant's amendments to para [0083] of the specification.
The previously raised objection to the Title is withdrawn in view of Applicant’s amended new title..
The previously raised objections to claims are withdrawn in view of Applicant's amendments to the claims.
The previously raised 35 U.S.C. §103 rejections of claims are maintained, as Applicant’s arguments are not persuasive.
	
Response to Arguments
Applicant's arguments filed 01/19/2021 have been fully considered but they are not persuasive.
With respect to arguments on pages 10-11:
	The Examiner respectfully disagrees with the applicant’s arguments. Malladi teaches sending subject to be sent (forecast/scores/alerts/defects) to subscribers (sensors/technicians/command centers) (see paras [0212, 218, 232-33]) and that subscribers could be client terminal devices (see FIG. 2, FIG.5: “Sensors/Devices 523 + Brokers 520” and para [0174]: “...respective client will then publish and subscribe to topic names...”). Here, the client/sensors/devices are both publishers and subscribers, and thereby, Malladi teaches “...subscriber refers a terminal device in communication connection with the edge computing device”. 
	Further, Thompson teaches routing table and querying the table for routing information between publisher and subscriber (see paras [0090-94]: “routing/subscription table... message routing lookup”). And, Waehner teaches setting input of data processing model (within analytics / streaming platform) as receiving address of target subject (new events/ messages) and setting its output as sending address of subject to be sent (result/prediction/outcome) (see page 6: ...Data producers send messages continuously. The analytics platform receives this data ...outcome is sent to a data consumer...” and Figure (page 6): “KAFKA CONNECT”).
	The applicant has not specifically described how the data processing model is represented/stored within the routing table and if/how they may be different from the publisher/subscriber addresses. For instance, the specification says “the local subject subscription routing table is for recording the publisher address and a subscriber address corresponding to the target subject”, but does not describe anything about the format/structure of the input/output end addresses of the data processing model, and consequently, it’s unclear if/how the routing information and/or structure of the addresses for the data processing model is different from subscriber/publisher addresses. Given the above, the Examiner interprets “the input end address of the data processing model” and “the output  end address of the data processing model” under the broadest reasonable interpretation to be similar to subscriber address, and further interprets the routing table (as taught by Thompson) can include Waehner’s analytics/streaming platform (that’s read on ‘data processing model’) as one of the subscribers of published messages, along with routing information between publisher and data processing model component (as a subscriber). As such, the rejection of the claim is maintained

With respect to arguments on pages 11 regarding “data bus”:
	The Examiner respectfully disagrees with the applicant’s arguments. 
Malladi discloses in para [0081]: “The data bus is the central backbone for both data and control messages between all connected components. Components subscribe to the data and control messages flowing through the data bus. ... Other components that connect to the data bus include configuration service
541, metrics service 544, and edge manager 547. The data bus also includes a “decoder service' that enriches the incoming data from the sensors...”. It is evident that the data bus within the edge computing platform in Malladi (para Malladi’s edge computing platform that enables routing of data/messages between various other components, that may be message/data publishers and/or subscribers. 
	As such, the rejection of the claim is maintained

Claim Objections
Claim 6 is objected to because of the following informalities:  
The scope of the limitation “sending the data processing model to the edge computing device ..., so that an input end address of the data processing model is set as a receiving address of the target subject”.... is vague. It is not clear if the phrase “...so that” has any significance or purpose in terms of the scope and meaning of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Malladi (US 2017/0060574 A1) in view of Happ (“Meeting IoT platform requirements with open pub/sub solutions”, 2016), Thompson (US 2011/0185082 A1), and Waehner (“How to Build and Deploy Scalable Machine Learning in Production with Apache Kafka”, 2017).

Regarding claim 1, 
Malladi teaches A method for processing information, applied on an edge computing device, the method comprising: filtering a target subject from received subjects...; (para [0006]: “A method for enabling intelligence at the edge ...triggering by sensor data in a software layer hosted on either a gateway device... Matching the sensor data with semantic descriptions of occurrence of specific conditions... Automatic discovery of pattern events by continuously executing expressions...”, paras [0109-119]: “...1.1. A virtual or SXL sensor derived from a single physical sensor could transform the incoming sensor data using dynamic calibration, signal processing, math expression, data compaction or data analytics ...”, paras [0164-167]: “2. The software apparatus discovers dimensions of data semantics in the data streaming through the protocol broker, matches patterns in the semantics expressed by application developers, and creates a scored list of matched elements...The apparatus can load the data semantics with the highest match score...” and paras [0203-206]: “...Sensor data segmentation at the edge for partitioning raw data based on their constituent feature sets...” teach filtering data (streaming/sensor data) according to patterns/ features; Also see paras [0210, 216-17, 223-224, 0230-234])
importing the target subject into a pre-trained data processing model to obtain a subject to be sent corresponding to the target subject, the data processing model being obtained by training by a cloud based on historical data of the edge computing device corresponding to the preset data type, for representing a corresponding relationship between historical to-be-processed data comprised in the historical data and historical result data corresponding to the historical to-be-processed, and the historical data comprising the historical to-be-processed data and the historical result data corresponding to the historical to-be-processed data; and (paras [0230-232]: “1. Six month or more of historical and real-time data collected from SCADA controller system on each turbine, augmented with weather, atmosphere and terrain data. 2. Train models based on 20 or more attributes to predict power generation over 15 minute intervals. 3. Apply models at the edge to produce real-time scores on power generation...” teaches importing target subject /historical to-be-processed data (real-time/ augmented SCADA data) into data processing model, which was built on cloud by training with historical data, and obtaining subject to be sent / historical result data (power generation scores); Also paras [0067-70]: “Advanced machine learning (ML) and model transfer between cloud and edge... platform will also be able to translate machine learning models developed in the cloud into sensor expressions that can be executed at the edge”, paras [0204-206], paras [0211-213]: “Raw and augmented data transferred to Hadoop where data scientists can build models to characterize sequences of measurements that can lead to defect detection... send alerts...”)
sending the subject to be sent to a subscriber..., wherein the subscriber refers a terminal device in communication connection with the edge computing device,... (para [0212]: “...send alerts to technicians to reject or rework products...”, para [0218]: “...Send alerts to command centers...” and paras [0232-33]: “...generate alerts. Enable technicians to either fine tune turbine settings or revise forecast...” teach sending subject to be sent (forecast/scores/alerts/defects) to subscriber (sensors/technicians/ command centers); para [0174]: “Brokers (e.g., brokers 520 in FIG. 5): When the sensors are connected, a connected session occurs and then respective client will then publish and subscribe to topic names... ”, FIG.2 (shows client/terminal device) and FIG.5: “Sensors/Devices 523 + Brokers 520” teach client devices (terminal devices) subscribing to subjects/topics)
wherein the method is performed by at least one hardware processor (paras [0053, 173, 200])

While Malladi discusses matching patterns/feature based data segmentation (paras [0164-167, 0203-204]) and indirectly teaches filtering according to a pattern/ type, it does not expressly teach “…filtering... according to a preset data type …sending... according to a local subject subscription routing table ...wherein  the method further comprises: setting an input end address of the data processing model as a receiving address of the target subject; and setting an output end address of the data processing model as a sending address of the subject to-be-sent, and ...wherein the importing the target subject into a pre-trained data processing model comprises: querying, in the local subject subscription routing table, primary routing information between a publisher address corresponding to the target subject and the input end address of the data processing model, wherein the local subject subscription routing table is for recording the publisher address and a subscriber address corresponding to the target subject; and sending the target subject from the publisher address to an input end of the data processing model based on the primary routing information” 

However, Happ teaches ...filtering... according to a preset data type (section 2: “...core building block of pub/sub systems is the matching between publishers and subscribers that may be based on different types of filtering, mostly topic or content. The filtering is usually done by multiple dedicated message brokers...” and section 2.2: “Filtering: Interested parties usually want to receive only a subset of all information, e.g., weather sensors in the same neighborhood. The filtering capabilities of the middleware determine the expressiveness of the subscriptions a client application can issue. A topic-based approach is suitable for basic subscriptions to...sensors...” teach filtering on a preset type (topic, location))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Malladi to incorporate the teachings of Happ and enable Malladi to filter received subjects according to a preset data type as doing so would enable interested parties to receive specific information (Happ, section 2.2).

Thompson teaches …sending... according to a local subject subscription routing table (para [0090]: “...FIG. 5 shows topic-based message routing... incoming messages with particular topic notations 400 are selectively routed to communications channels 404, and the routing determination is made based on a routing table 402. The mapping of the topic subscription to the channel defines the route and is used to propagate messages throughout the publish/ subscribe network... The routing table is also referred to as the subscription table...” teaches sending/routing data according to a subject/topic routing table)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Malladi to incorporate the teachings of Thompson and enable Malladi to send data to a subscriber according to a routing table as doing so would enable publish/subscribe messaging and specifying targets for specific topic notations (Thompson, para [0028]).

Waehner teaches ...wherein the method further comprises: setting an input end address of the data processing model as a receiving address of the target subject; and setting an output end address of the data processing model as a sending address of the subject to-be-sent (page 6: ...Data producers send messages continuously. The analytics platform receives this data either in batch or real time. It uses machine learning algorithms to build analytic models. The analytic models are deployed to the streaming platform. The streaming platform applies the analytic models to new events to infer a result (i.e. do a prediction). The outcome is sent to a data consumer...” and Figure (page 6): “KAFKA CONNECT” interface teach setting input of data processing model (within analytics / streaming platform) as receiving address of target subject (new events/ messages) and setting its output as sending address of subject to be sent (result/prediction/outcome); Also, Instead of separating model training and model inference, we can also build a complete infrastructure for online model training. Many tech giants like Linkedin did this in the past leveraging Apache Kafka® for model input, training, inference and output...”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Malladi to incorporate the teachings of Waehner and enable Malladi to set input of data processing model as receiving address of target subject and set output of the model as sending address of subject to be sent as doing so would enable scalable, mission critical operations of analytic models and performant model inference (Waehner, page 6).

Thompson and Waehner teach ...wherein the importing the target subject into a pre-trained data processing model comprises: querying, in the local subject subscription routing table, primary routing information between a publisher address corresponding to the target subject and the input end address of the data processing model, wherein the local subject subscription routing table is for recording the publisher address and a subscriber address corresponding to the target subject; and (in Thompson, FIG. 5, paras [0090-94]: “...The routing table is also referred to as the subscription table... This list indicates which channel should receive a copy of the message whose topic notation matches the subscription...the message routing lookup takes a message topic as input and parse the tree using each substring of that topic to locate the different channels associated with the incoming message topic... Each MA updates its routing table by keeping track of who is interested in (requesting subscription to) what topic...”, Here, message routing lookup” teaches querying subscription/routing table for routing information between publisher and subscriber; in Waehner, page 6: “...Data producers send messages continuously. The analytics platform receives this data either in batch or real time. It uses machine learning algorithms to build analytic models. The analytic models are deployed to the streaming platform. The streaming platform applies the analytic models to new events....” and Figure (page 6): “KAFKA CONNECT” interface teach routing messages between publisher and input end of data processing model (within analytics / streaming platform); Examiner notes that the routing table, as taught by Thompson, can include analytics/streaming platform (read on ‘data processing model’) as one of the subscribers of published messages, and in addition, include routing information between publisher and data processing model/subscriber; Also Malladi, para [0081]: “...Components subscribe to the data and control messages flowing through the data bus. The analytics engine 535 is one such important component” teaches analytics engine being a subscriber)
sending the target subject from the publisher address to an input end of the data processing model based on the primary routing information (in Thompson, para [0091]: “...For instance, T1, T2, T3, T4 and T5 are directed to channels 1, 2 and 3: T1, T2, and T3, are directed to channel 4; T1, T6, T7, T* and T9 are directed to channels 4 and 5: T1, T6, T7, T* and T9 are directed to channel 1; and T1, T6, T7, T*and T10 are directed to channel 5...” and paras [0034-35]: “...Next, the message may propagate through one or more data forwarding planes to reach the data forwarding plane for the virtual address in accordance with the topic routing lookup table...” teach sending subject/message from publisher to subscriber based Waehner, page 6: “...Data producers send messages continuously. The analytics platform receives this data either in batch or real time...”’ As discussed above, Examiner interprets routing table taught by Thompson, can include Waehner’s analytics/streaming platform (read on ‘data processing model’) as one of the subscribers of the published messages)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Malladi to incorporate the teachings of Thompson and Waehner to query the routing table for publisher address corresponding to the target subject and the input end address of the data processing model, and then sending the subject from publisher to data processing model, as doing so would enable publish/subscribe messaging, specifying targets for specific topic notations (Thompson, para [0028]), and scalable, mission critical operations of analytic models and performant model inference (Waehner, page 6).

Regarding claim 4,
Malladi as modified by Happ, Thompson and Waehner teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Malladi as modified by Thompson and Waehner further teaches The method according to claim 1, wherein the sending the subject to be sent to a subscriber according to a local subject subscription routing table comprises: querying, in response to the data processing model obtaining the subject to be sent, a subscriber address of the target subject corresponding to the subject to be sent; querying, in the local subject subscription routing table, secondary routing information corresponding to an output end address of the data processing model and the subscriber address; and (in Thompson, FIG. 5, paras [0090-94]: “...mapping of the topic subscription to the channel defines the route and is used to propagate messages throughout the publish/subscribe network. The superset of all these routes, or mapping between subscriptions and channels, defines the routing table. The routing table is also referred to as the subscription table... This list indicates which channel should receive a copy of the message whose topic notation matches the subscription...the message routing lookup takes a message topic as input and parse the tree using each substring of that topic to locate the different channels associated with the incoming message topic... Each MA updates its routing table by keeping track of who is interested in (requesting subscription to) what topic...”, Here, “message routing lookup” teaches querying routing table for routing information between publisher and subscriber; in Malladi, paras [0081-86]: “... Components subscribe to the data and control messages flowing through the data bus. The analytics engine 535 is one such important component... A data publisher 570 also connects to the data bus and subscribes to data that needs to be stored...” teaches data routed between analytics engine (read on ‘data processing model’) and subscriber (data publisher 570); Also, Waehner, page 6: ...The analytic models are deployed to the streaming platform. The streaming platform applies the analytic models to new events to infer a result (i.e. do a prediction). The outcome is sent to a data consumer...” and Figure (page 6): “KAFKA CONNECT” interface teach routing messages between output end of data analytics / streaming platform) and subscriber (consumer); Examiner interprets routing table as taught by Thompson, can include ‘data processing model’ as a publisher (analytics engine/platform taught by Malladi and Waehner), and in addition, routing information between data processing model/publisher and subscribers)
sending the subject to be sent from an output end of the data processing model to the subscriber based on the secondary routing information (in Thompson, para [0091]: “...For instance, T1, T2, T3, T4 and T5 are directed to channels 1, 2 and 3: T1, T2, and T3, are directed to channel 4; T1, T6, T7, T* and T9 are directed to channels 4 and 5: T1, T6, T7, T* and T9 are directed to channel 1; and T1, T6, T7, T*and T10 are directed to channel 5...” teaches sending subject from publisher to subscriber based on routing information; Also see paras [0034-35]: “...message may propagate through one or more data forwarding planes to reach the data forwarding plane for the virtual address in accordance with the topic routing lookup table (1114)...”; in Waehner, page 6: ...The streaming platform applies the analytic models to new events to infer a result (i.e. do a prediction). The outcome is sent to a data consumer...”; As discussed above, Examiner interprets routing table taught by Thompson can include Waehner’s analytics/streaming platform (read on ‘data processing model’) and Malladi’s analytics engine (paras [0081-86]) as one of the publishers of subjects) .

Regarding claim 5,
Malladi as modified by Happ and Thompson teaches all the claimed limitations as set forth in the rejection of claim 4 above.
Thompson further teaches The method according to claim 4, wherein the sending the subject to be sent to a subscriber according to a local subject subscription routing table further comprises: sending the subject to be sent to the cloud, in response to the local subject subscription routing table not including the subscriber corresponding to the subject to be sent (FIG. 5, paras [0090-94] teach sending subject to subscriber according to routing table; paras [0030-32]: “...the Data Forwarding Plane 1012 may utilize an IP Gateway 1038 to handle network traffic that does not involve topic routing and/or virtual addresses, and may be forwarded to a Network Switch for IP processing... The IP Gateway1038 may determine whether a message involves a virtual address (1104). If the message does not involve a virtual address (1104), then the message is sent to a gateway forwarding plane (1106). For simplicity's sake, the Data Forwarding Plane 1012 connected to Network Switch 1042 in FIG. 1A may be viewed as a gateway forwarding plane. In one or more embodiments, a gateway forwarding plane is an Edge MA. Next, the messages is converted into a traditional IP stack message (1108) and sent to a Network Switch for routing (1110)” teaches forwarding message to cloud (gateway/network switch) when it doesn’t involve topic routing/virtual addresses, which in turn teaches routing table not including subscribers for topic)

Regarding claim 6, 
Malladi teaches A method for processing information, applied on a cloud, the method comprising: 
sorting historical data ... to obtain at least one data set, the historical data being from a same edge computing device, comprising historical to-be-processed data and historical result data corresponding to the historical to-be-processed data; (paras [0164-167]: “...software apparatus discovers dimensions of data semantics in the data streaming through the protocol broker, matches patterns in the semantics expressed by application developers, and creates a scored list of matched elements...” and paras [0203-206]: “Sensor data segmentation at the edge for partitioning raw data based on their constituent feature sets and intelligent matching with models built by machine learning workflows... Real-time model training and selection in the software platform at the edge based on the above workflow of preprocessing, query based model execution and feature based data segmentation... [0206] 1. The system's software apparatus coordinates model execution across instances of edge infrastructure... models are executed on data across segments of different feature spaces. The apparatus transfers the knowledge learnt across feature spaces by using the cloud as a platform for transferred learning...” teach sorting historical data (sensor data, feature set) corresponding to edge devices according to specified patterns/features on the cloud; paras [0209-213, 216-220, 223-227, 230-234] discuss historical data including predictive features (to-be-processed) and predictions/forecast (result) and examiner notes that this data could be sorted based on features/patterns as discussed above; Also para [0090]: “...applications developed using the FogHorn Software development kit can either be deployed on the edge or in the cloud, thereby achieving app mobility between edge and cloud. The apps can be used as part of the edge or as part of the cloud... made possible due to the apps being containerized, so they can operate independent of the platform from which they are executed. The same can be said of the analytics expressions as well...” teaches that steps/method for processing information at the edge, in Malladi, can be executed on the cloud)
training, for a data set in the at least one data set, to obtain a data processing model corresponding to the data set based on historical data in the data set, and the data processing model being used to represent a corresponding relationship between historical to-be-processed data comprised in the historical data and historical result data corresponding to the historical to-be-processed data in the data set; and sending the data processing model to the edge computing device corresponding to the historical data,... (para [0067]: “Advanced machine learning (ML) and model transfer between cloud and edge...” and paras [0230-234]: “...Six month or more of historical and real-time data collected from SCADA controller system on each turbine... Train models based on 20 or more attributes to predict power generation over 15 minute intervals... Apply models at the edge to produce real-time scores on power generation...” teach training data processing models for data corresponding to edge devices (controller) and the model representing relationship between historical to-be-processed data (data collected...on each turbine) and historical result data (power generation scores); Also paras [0209-213, 220, 227])
...wherein the subscriber refers a terminal device in communication connection with the edge computing device, (paras [0212, 218, 232-33] teach sending subject (forecast/scores/alerts/defects) to subscriber (sensors/technicians/ command centers); para [0174]: “...When the sensors are connected, a connected session occurs and then respective client will then publish and subscribe to topic names...  Also the broker has built in policies to access topics”, FIG.2 (shows client/terminal device) and FIG.5: “Sensors/Devices 523 + Brokers 520” teach subscribers/clients (terminal devices) subscribing to subjects/topics)
wherein the method is performed by at least one hardware processor (paras [0053, 173, 200]).

While Malladi discusses matching patterns/feature-based data segmentation (paras [0164-167, 0203-204]), which indirectly teaches sorting according to feature type, it does not expressly teach “…sorting... according to a preset data type... so that an input end address of the data processing model is set as a receiving address of the target subject, and an output end address of the data processing model is set as a sending address of the subject to-be-sent, and the edge computing device queries, in the local subject subscription routing table, primary routing information between a publisher address corresponding to the target subject and the input end address of the data processing model, wherein the local subject subscription routing table is for recording the publisher address and a subscriber address corresponding to the target subject, and sends the target subject from the publisher address to an input end of the data processing model based on the primary routing information,...” 

However, Happ teaches ... sorting... according to a preset data type... (section 2: “...core building block of pub/sub systems is the matching between publishers and subscribers that may be based on different types of filtering, mostly topic or content. The filtering is usually done by multiple dedicated message brokers...” and section 2.2: “Filtering: Interested parties usually want to receive only a subset of all information, e.g., weather sensors in the same neighborhood. The filtering capabilities of the middleware determine the expressiveness of the subscriptions a client application can issue. A topic-based approach is suitable for basic subscriptions to...sensors...” teach filtering on a preset type (topic, location))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Malladi to incorporate the teachings of Happ and enable Malladi to filter received subjects according to a preset data type as doing so would enable interested parties to receive specific information (Happ, section 2.2).

Waehner teaches so that an input end address of the data processing model is set as a receiving address of the target subject, and an output end address of the data processing model is set as a sending address of the subject to-be-sent, and (page 6: ...Data producers send messages continuously. The analytics platform receives this data either in batch or real time. It uses machine learning algorithms to build analytic models. The analytic models are deployed to the streaming platform. The streaming platform applies the analytic models to new events to infer a result (i.e. do a prediction). The outcome is sent to a data consumer...” and Figure (page 6): “KAFKA CONNECT” interface teach setting input of data processing model (within analytics / streaming platform) as receiving address of target subject (new events/ messages) and setting its output as sending address of subject to be sent (result/prediction/outcome); Also, see page 7: “Instead of separating model training and model inference, we can also build a complete infrastructure for online model training. Many tech giants like Linkedin did this in the past leveraging Apache Kafka® for model input, training, inference and output...”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Malladi to incorporate the teachings of Waehner and enable Malladi to set input of data processing model as receiving address of target subject and set output of the model as sending address of subject to be sent as doing so would enable scalable, mission critical operations of analytic models and performant model inference (Waehner, page 6).

Thompson and Waehner teach ...the edge computing device queries, in the local subject subscription routing table, primary routing information between a publisher address corresponding to the target subject and the input end address of the data processing model, wherein the local subject subscription routing table is for recording the publisher address and a subscriber address corresponding to the target subject, and (in Thompson, FIG. 5, paras [0090-94]: “...The routing table is also referred to as the subscription table... This list indicates which channel should receive a copy of the message whose topic notation matches the subscription...the message routing lookup takes a message topic as input and parse the tree using each substring of that topic to locate the different channels associated with the incoming message topic... Each MA updates its routing table by keeping track of who is interested in (requesting subscription to) what topic...”, Here, “message routing lookup” teaches querying subscription/routing table for routing information between publisher and subscriber; in Waehner, page 6: “...Data producers send messages continuously. The analytics platform receives this data either in batch or real time. It uses machine learning algorithms to build analytic models. The analytic models are deployed to the streaming platform. The streaming platform applies the analytic models to new events....” and Figure (page 6): “KAFKA CONNECT” interface teach routing messages between publisher and input end of data processing model (within analytics / streaming platform); Examiner notes that the routing table, as taught by Thompson, can include analytics/streaming platform (read on ‘data processing model’) as one of the subscribers of published messages, and in addition, include routing information between publisher and data processing model/subscriber; Also Malladi, para [0081]: “...Components subscribe to the data and control messages flowing through the data bus. The analytics engine 535 is one such important component...” teaches analytics engine being a subscriber)
sends the target subject from the publisher address to an input end of the data processing model based on the primary routing information,... (in Thompson, para [0091]: “...For instance, T1, T2, T3, T4 and T5 are directed to channels 1, 2 and 3: T1, T2, and T3, are directed to channel 4; T1, T6, T7, T* and T9 are directed to channels 4 and 5: T1, T6, T7, T* and T9 are directed to channel 1; and T1, T6, T7, T*and T10 are directed to channel 5...” and paras [0034-35]: “...Next, the message may propagate through one or more data forwarding planes to reach the data forwarding plane for the virtual address in accordance with the topic routing lookup table...” teach sending subject/message from publisher to subscriber based on routing information; in Waehner, page 6: “...Data producers send messages continuously. The analytics platform receives this data either in batch or real time...”’ As discussed above, Examiner notes routing table taught by Thompson, can include Waehner’s analytics/streaming platform (read on ‘data processing model’) as one of the subscribers of the published messages)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Malladi to incorporate the teachings of Thompson and Waehner to query the routing table for publisher address corresponding to the target subject and the input end address of the data processing model, and then sending the subject from publisher to data processing model, as doing so would enable publish/subscribe messaging, specifying targets for specific topic notations (Thompson, para [0028]), and scalable, mission critical operations of analytic models and performant model inference (Waehner, page 6).

Regarding claim 7,
Malladi as modified by Happ teaches all the claimed limitations as set forth in the rejection of claim 6 above.
Malladi further teaches The method according to claim 6, wherein the method further comprises: 
receiving a subject to be sent, wherein the subject to be sent is generated by the data processing model on the edge computing device; and sending the subject to be sent to a subscriber... (paras [0230-234]: “...3. Apply models at the edge to produce real-time scores on power generation. VEL expressions are used to compare performance against forecast to generate alerts... Enable technicians to either fine tune turbine settings or revise forecast” teach sending subject to be sent (power generation scores) generated by data processing models at the edge, to subscribers (technicians) device and sending the for data corresponding to an edge device (controller) and the model representing relationship between historical to-be-processed data (data collected...on each turbine) and historical result data (power generation scores); Also paras [0209-213, 220, 227])

However, Malladi doesn’t expressly teach ...sending... to a subscriber according to a cloud subject subscription routing table, wherein the cloud subject subscription routing table is used to record a subscriber address subscribing to the subject to be sent.
Happ teaches ...sending... to a subscriber according to a cloud... (FIGS. 1-2, section 2: “Devices are connected to gateways, which forward sensor data to a cloud tier with a message broker... We see a trend to use a message broker using the publish/subscribe pattern to distribute the data to multiple interested applications ...A core building block of pub/sub systems is the matching between publishers and subscribers that may be based on different types of filtering, mostly topic or content. The filtering is usually done by multiple dedicated message broker...” and section 2.2, 4. Topology: “In the context of cloud centric IoT, every pub/sub middleware must support a centralized topology, where a broker forwards the messages based on the requested filters.... most cloud-based solution would rather make use of a hybrid approach which matches producer and consumer using a central broker...” teaches using subscription information stored within a message broker in the cloud to forwards data/messages to subscribers)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Malladi to incorporate the teachings of Happ and enable Malladi to send subjects to subscribers according to subscription information stored in the cloud as doing so would enable interested parties to receive specific information and support a centralized topology (Happ, section 2.2).

Happ does not expressly teach ...subject subscription routing table, wherein the ...subject subscription routing table is used to record a subscriber address subscribing to the subject to be sent
Thompson teaches ...sending... to a subscriber according to a cloud subject subscription routing table, wherein the ...subject subscription routing table is used to record a subscriber address subscribing to the subject to be sent (paras [0090-94]: “...FIG. 5 shows topic-based message routing... incoming messages with particular topic notations 400 are selectively routed to communications channels 404, and the routing determination is made based on a routing table 402. The mapping of the topic subscription to the channel defines the route and is used to propagate messages throughout the publish/subscribe network... The routing table is also referred to as the subscription table...” teaches MA) (that can be an edge or core MA (cloud), see paras [0050-60]). Thereby, it is understood that routing table in Thompson can be stored in the cloud (read on ‘cloud subject subscription routing table’) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Malladi to incorporate the teachings of Thompson and enable Malladi to send data to a subscriber according to a cloud routing table as doing so would enable publish/subscribe messaging and specifying targets for specific topic notations (Thompson, para [0028]).

Regarding claim 8, 
	Claim 8 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.

Regarding claim 11, 
	Claim 11 recites substantially the same claim limitations as claim 4, and is rejected for the same reasons.

Regarding claim 12, 
	Claim 12 recites substantially the same claim limitations as claim 5, and is rejected for the same reasons.


	Claim 13 recites substantially the same claim limitations as claim 6, and is rejected for the same reasons.

Regarding claim 14, 
	Claim 14 recites substantially the same claim limitations as claim 7, and is rejected for the same reasons.

Regarding claim 15, 
	Claim 15 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.

Regarding claim 16, 
	Claim 16 recites substantially the same claim limitations as claim 6, and is rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bartfai-Walcott et al. (US 2020/0050494 A1) discloses a system and method for dynamic deployment and management of micro-services across IoT devices, creating a software definable IoT infrastructure that ensures proper and continuous service delivery at the edge or via the cloud.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANUGEETHA KUNJITHAPATHAM whose telephone number is (408)918-7510.  The examiner can normally be reached on M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/A.K./Examiner, Art Unit 2165                                                                                                                                                                                                        
/MATTHEW ELL/Primary Examiner, Art Unit 2145